Trade in seal products (debate)
The next item is the report by Mrs Wallis, on behalf of the Committee on the Internal Market and Consumer Protection, on the proposal for a regulation of the European Parliament and of the Council concerning trade in seal products - C6-0295/2008 -.
rapporteur. - Madam President, we have a compromise; we possibly have before us tomorrow a first-reading agreement. For my part, as rapporteur in this Parliament, I would say that this has been a very difficult file, a very difficult journey.
However, we have arrived at a position where, I hope, we will respect the wishes of those Members of Parliament who signed the written declaration on this subject and we will have respected the wishes of many citizens in many of our countries across the EU who tell us that they do not like what they see of the commercial seal hunt and that they wish to have no association with the trade that results from that hunt. We have respected that wish; we have dealt solely with what we can deal with within the confines of Europe's internal market: the circulation of goods in the market that arise from the commercial hunt. Following this piece of legislation - if it goes through tomorrow - our consumers should be assured that nothing from the commercial hunt will be sold on Europe's market.
But, of course, there are exceptions. Seals are very beautiful marine animals - in fact, I have realised during this process that they have great PR - but to some they are the rats of the sea. That is how they are perceived by many fishermen: an adult seal gets through an enormous amount of fish on a daily basis. Therefore, there will remain the need for seals to be hunted to ensure the sustainability of fisheries in some area.
But what we have not done here is to regulate hunting. If people in any of our Member States wish to hunt, they can still continue to hunt. What they cannot do is take commercial gain from the results of that hunt. But it should be the case that the results of the hunt can be used, and I hope particularly that those parts of seals that can be used by the medical community will be able to be used.
The most difficult aspect of all of this has been the place in it of the Arctic traditional communities - the indigenous people of the Arctic. We say we have an exception for them, but how will being associated with a banned product actually affect their lifestyle and their economy? The Arctic is not some sort of theme park or museum: it is a living, breathing community with its own modern economy and at the heart of that is what is taken from the seas. I hope that those communities will be able to continue to exist in the way that they always have. But I have my doubts, and I know that those doubts were behind the decision of the Arctic Council last week to refuse to give the EU permanent observer status.
This file has been, for me, a conundrum. I have wrestled with the clash of liberties, I have respected the vote in committee and I have tried to respect the views of those I represent at home. But I share only this with you today: I had a delegation from the Nunavut community come to see me. After our exchange of views, we were all in tears. I hope the derogation works. I will support this package tomorrow but I hope it will turn out to have been the right thing to do.
Member of the Commission. - (EL) Madam President, first I all, I should like to thank the rapporteur, Mrs Wallis, and the draftsmen of the opinions, Mr Martin, Mr Brepoels and Mrs Mathieu, for their exceptional work. In particular, I should like to thank the chairman of the Committee on Internal Market and Consumer Protection, Mrs McCarthy, for her positive contribution as regards this specific proposal.
The fact that agreement was reached at first reading demonstrates the political will of the Community institutions to deal promptly with the two main problems relating to the trade in seal products, namely the fragmentation of the internal market and the need to safeguard animal welfare. This particular agreement contains three decisive elements: the first relates to the harmonisation of the internal market and is a ban on the trade in seal products on the European Union market. It will apply both to products produced here and to imported products. As you no doubt know, seals are hunted both inside and outside the Community. They are used to produce products such as meat, oil, blubber and products from their organs, fur and skin. These products are traded on various markets, including the Community market. For some of these products, such as Omega 3 capsules or tanned skins or seal furs, it is difficult, if not impossible for consumers to distinguish them from similar products which do not come from seals. Seal hunting and the way it is carried out has resulted in the expression of serious reaction and concern by the public and by numerous governments which are particularly enlightened about animal welfare. These concerns are caused by the way in which seals are hunted, the methods used to kill them and the pain which they cause. The public's indignation is clear from its massive participation in the relevant public dialogue, but it is also eloquently expressed in the very large number of letters and petitions which I have received over the past two years. The citizens can now be sure that seal products will no longer be available on the market.
A second important element in the proposal is the logical exemption of Inuit and other indigenous communities. The aim is not to touch the basic economic and social acquis of these communities, which have traditionally depended on seal hunting. It should be noted that this sort of hunting is an historical element of their culture and cultural identity and is a source of income which contributes to their survival.
The third element is the exemption for small-scale hunting. Thus fishermen engaged in incidental seal hunting will be allowed, but only for the purpose of sustainable management of marine resources, to place seal products on the market on a not-for-profit basis, in order to cover their related expenses. In accordance with the fundamental principle of this regulation, there must be no commercial aspect to this specific activity. The Commission will approve detailed application measures clarifying how the above two exemptions are to be applied under the comitology procedure and following scrutiny by Parliament.
I hope that Parliament, like the Council and the Commission, will support this specific compromise package overall. The text in question makes provision for the harmonisation of the internal market and, at the same time, addresses the concerns of European citizens about animal welfare in connection with seal hunting. The European Commission is in a position to accept in full the compromise package, in order to reach agreement on the regulation in question at first reading.
draftsman of the opinion of the Committee on the Environment, Public Health and Food Safety. - (NL) Madam President, Commissioner, you will appreciate that I am extremely pleased that we are able to vote on this dossier at the last minute, as many citizens, as well as Parliament, have been calling for measures to combat the cruel practice of commercial seal hunting for many years.
It was not easy to find the right approach, as Europe itself does not have the competence to ban this hunting. Therefore, I am obliged to the Commission for presenting a proposal to Parliament, although Parliament did think that the proposal needed tightening up.
As draftsman of the opinion of the Committee on the Environment, Public Health and Food Safety, I am much obliged to my colleagues from the various political groups, therefore, for immediately supporting my proposal to opt for a total trade ban on seal products with only one exception: the hunts traditionally conducted by Inuit communities. In doing so, the committee decided against the Commission's original proposal, which made several exceptions, and also against a labelling scheme, which we believe would prove impossible to monitor.
I should also like to thank the Czech Presidency for continuing to work towards an agreement. I can imagine that the relevant negotiations with the Member States were not always plain sailing. As well as my fellow MEPs, I should like to thank the various non-governmental organisations (NGOs) that played a constructive role as pressure groups right through the process and that now also expressly support the compromise. Compromises are always a matter of give and take, of course, yet I believe that this text meets the requirements of all the parties concerned.
Finally, I should like to emphasise, for the sake of our citizens, that the compromise will indeed have an impact on commercial hunting in countries such as Canada. In anticipation of a possible trade ban, the demand for seal fur skins has already fallen this year and the price has halved compared to last year. As soon as the ban is introduced, therefore, it will undoubtedly deal a severe blow to this hunting and to the international trade in seal products.
Therefore, I am delighted with the result, and hope for strong support from my fellow Members in tomorrow's vote.
Madam President, I am not of the same opinion as my fellow Members, nor as Mr Dǐmas, because I can remember the opinion of the legal adviser to the Council. I can also remember the opinion of the legal adviser to Parliament. Both these advisers informed us that the legal basis used was wrong. That is what I remember.
Do not forget, Mr Dǐmas, that you are banning the products of seal hunting, without replacing them with anything, which is not legal. You should realise that the Canadians are well aware of this and intend to exercise their right of appeal to the World Trade Organization. They are not going to be deprived of these products, and you cannot stop them. Personally, I think they are absolutely right in this respect. The poor compromise - in my opinion this compromise is very poor - that some of my fellow Members will vote for tomorrow - without me, because I will vote against - is being put to the vote on the eve of the EU-Canada Summit. The European Union is virtually declaring war on our Canadian friends. I hope that my fellow Members realise exactly what they are doing.
I must also say to my fellow Members, and to Mr Dǐmas, that they are going to have a great electoral campaign on the back of the seals and on the back of the Canadians, because we are solving nothing at all in terms of seal hunting. We are simply relocating the problem. You said yourself, Mr Dǐmas, that you are not banning seal hunting. You are potentially relocating the problem to China or to other countries, which will be able to accept these products. You have solved nothing.
I therefore feel that this compromise is poor. I feel that the problem has been swept under the carpet, that nothing has been solved and that there is really nothing of which to be proud. There is also nothing to be proud of when you look at the fur price among the Inuits, which is falling. The text has not yet been voted on, the compromise has not been adopted, and yet these people are suffering great economic misery, because of us. I can see no self-satisfaction in that.
on behalf of the PPE-DE Group. - Madam President, as the coordinator for my group on the Committee on the Internal Market and Consumer Protection, I signed the compromise text and believe I was right to do so but, as Diana Wallis has said, this has been a very difficult dossier because of the difficulties of balancing different views.
You have already heard from two members of my group who have differing views on this and I think you will see tomorrow that the position of our group will be against this - unless some of the amendments that my colleagues have proposed are voted through. There will, however, be many - including myself - who will vote in favour because, having taken that position, I feel morally obliged to do so.
I just want to pick up on some of the crucial issues. First of all, this is a call for action. What people have indicated so far is that this is the beginning of a process and not an end. The issue is the inhumane way in which seals are being killed and the inability of professional hunters to deal with that. The Canadian Government has to reflect on that as well. There are plenty of review clauses built in here to ensure this works, but I very much echo what Diana Wallis says that the exemptions were crucial for the compromise.
The exemptions are well balanced because they reflect, first of all, the importance of supporting traditional hunting in communities. Diana Wallis is right in saying that has to work, and that means that products from those communities need to be on sale and need to be presented in an appropriate way. Secondly, because of the importance of sustainable marine resources and how that issue is going to be dealt with.
We have a compromise on the table. I think European citizens want us to endorse it, but this Parliament is also going to have to keep this deeply under review from now on.
on behalf of the PSE Group. - Madam President, I think we are forgetting that it was this Parliament which first took up the campaign for an EU-wide ban on the cruel trade in seal products. In 2006 a written declaration calling for this ban was overwhelmingly backed by Members - receiving 425 signatures - with studies by veterinary experts clearly showing that seals are killed with terrible suffering, often skinned whilst still conscious. The public no longer tolerate the trade and we as their representatives have the power to end it. Moreover, our vote tomorrow will be a decisive step forward in the global campaign to ban the trade.
The USA has had a ban for many years. Mexico has banned the trade. In Europe we already have national bans in Belgium, the Netherlands, Luxembourg and Italy; Germany and the UK are considering ways to ban the trade. Bans are now in place in Russia. Hong Kong is planning a ban. This is a political issue that now has its time. After a 40-year campaign against the trade, Europe has the chance to introduce a ban in all 27 states.
For the Committee on Internal Market and Consumer Protection it is not the first time we have taken up citizens' concern to end the cruel trade. Parliament has the power to deliver for citizens and the Internal Market Committee was determined to go for a strong ban whilst securing exemption for traditional Inuit hunting. The committee rejected the Commission's mixed proposal for a partial ban and labelling; the committee rejected Mrs Wallis's proposal for a labelling option only. Why? Because citizens would have condemned this half-hearted gesture which would have allowed the cruel slaughter to continue. The public have demonstrated in numerous polls across European countries that they want an end to the trade: 75% of people polled in the UK want an end; 80% in Austria, over 90% in France and the Netherlands. Even in those countries in the EU where a small amount of traditional seal hunting takes place, the trade is not supported by the public, with 70% against in Sweden. A clear majority of Canadians do not support their country's hunt.
Furthermore 86% of Canadian people polled believed the EU should be free to choose to ban these products. I have here a letter from a Canadian senator written to President Pöttering saying: 'Your vote to ban the trade in seal products will help the vast majority of Canadians who watched in admiration as the Russian Federation ended its bloody seal slaughter last month to force their politicians to look beyond political expediency to what is right and to end this inhumane hunt once and for all. On behalf of the majority of Canadians who are opposed to the hunt, thank you for the leadership you are taking on this issue. It is much appreciated.'
This year 50 000 seals have been slaughtered in the Canadian hunt compared to 220 000 last year. That means that we as citizens now have the opportunity to ban this cruel trade. I know that this will be applauded by the citizens of Europe. I hope that Parliament will tomorrow vote to back the Internal Market Committee's proposal for a ban in seal trade products.
on behalf of the ALDE Group. - (NL) Madam President, I have signed the compromise as coordinator for the Group of the Alliance of Liberals and Democrats for Europe in the Committee on Internal Market and Consumer Protection. There are differences of opinion in our group, too, as Mr Harbour said about his, but this just goes to show the sensitivity of this issue.
In a democracy, elected representatives must listen to the public, and the days have gone when animals need be cruelly slaughtered to obtain commercial products. It is absolutely not our intention to stipulate how hunting is to be carried out; we do not intend to intervene in game management. What we do want is to end the trade in animals that have been slaughtered inhumanely.
Indeed, I think this is the message sent out by this compromise. I think it is good that traditional communities have been taken into consideration by means of an exemption, and also that consumers or tourists importing products they have bought as souvenirs are to be spared a witch hunt. This would not be a good course of action, nor would it befit today's European Union of freedom.
Since we want information displayed on all products, it might be a good thing to simply label the products as containing seal parts so that consumers are able to choose, as they are often unaware of this as things stand. Better information is required, as consumers should be able to make a more informed choice.
It might be a good idea to support the indigenous traditional communities by taking measures enabling them to develop alternative economies. I thank you, Madam President, and I hope that we adopt this compromise tomorrow by a substantial majority.
Madam President, cases of the cruel slaughter of seals are part of the phenomenon of poaching, which, unfortunately, we encounter fairly often. Poachers kill marine and forest animals and many species of fish, and do not observe any principles, destroying populations and causing them suffering. In the countries of the European Union and in Canada appropriate legislation exists, and there are also appropriate services whose role is to ensure that this legislation is observed.
One way to give very helpful support to these services would be for ordinary people to help in exposing and detecting poachers. The role of the state should be to ensure that animals can live in good physical and emotional condition and in harmony with the environment, and also to ensure that illegally obtained skins and meat from wild animals, including seals, do not reach the market, and that such trade is severely punished. The draft regulation of the European Parliament and of the Council is a document which reconciles the interests of all parties in the area of trade in seal skins.
Madam President, I also welcome the agreement on behalf of our group and we will vote in favour of it tomorrow. We are meeting the wishes of the many citizens who have asked us in countless letters and e-mails to take action in this area. We are, of course, also following Parliament's written statement which clearly demanded the ban.
I am rather surprised by the previous speaker from the Committee on Agriculture and Rural Development. I would be interested to know whether she really was speaking on behalf of the committee or only on her own behalf. In any case, I would like to state quite clearly that there definitely is a legal basis for this. For example, there is a ban on the trade in dog and cat skins, which came into force at the beginning of this year. This makes it very clear that there is a legal foundation for what we are doing. In addition, we already have a distinct distortion of the internal market, because at least five Member States have already implemented a ban and others are planning to do so. This is why the European Union must act in order to follow up on this distortion of the internal market.
There are foundations for our actions. There are legal foundations for our actions and internal market foundations for our actions. Once again I would like to emphasise this very clearly. As far as the exceptions are concerned, I would also like to say clearly that the markets for the Inuits collapsed some years ago. The Inuits explained this during the consultation. We invited them to speak before the committee and they explicitly said that the markets had already collapsed before we took action. If the Inuits want to continue selling these products, then they can only do this if it is quite clear that the products have nothing to do with the usual method of hunting seals. Only if a clear distinction is made will the Inuits have the opportunity to sell anything.
on behalf of the GUE/NGL Group. - (NL) Madam President, I advocate a total ban on the import of seal fur skins. Each year, a magnificent spectacle of nature becomes the setting for a bloody, gruesome display of pain and suffering, with baby seals as young as 12 days' old clubbed to death or shot down. This slaughter is carried out for the benefit of the market and of big business, without any store being set by animal welfare, and this really fills me with horror.
We cannot want to import this abomination into the EU. Indeed, many EU citizens do not, and they support a total ban on the import of seal fur skins. In the Netherlands, we have fought hard for such a ban, and have succeeded. Adopting the Commission proposal in its original form would undermine the result achieved in the Netherlands.
However, Parliament's report leads me to conclude that this House has reached the point of accepting a total ban on seal fur skins. I support such a ban, and I call on all the Members of this House, and also the Commission, to follow suit.
Madam President, despite the fact that the proposed legislation that we are discussing is about the trade in seal products, the discussions have tended instead to revolve around seal hunting and then primarily outside the EU. The slaughter of seals in the way that we have seen pictures of from countries outside the EU is terrible and should not be allowed to occur.
However, we should make a distinction between hunting and slaughter. Seal hunting occurs in Sweden, but it is controlled protective hunting. No clubs or cudgels are used; guns are used instead. The whole process is surrounded by strict rules and it would be a very poor way of managing natural resources if the animal were not permitted to be used once it had been shot. The compromise that has now been proposed is better than the original motion. However, I have some concerns regarding how some parts of the legislation may be interpreted and that it would have negative consequences for Sweden and our Nordic neighbours. Let us hope that I am wrong.
(NL) Madam President, Commissioner, ladies and gentlemen, I should like to start by thanking the rapporteur for her hard work on this dossier. Following this House's call for an EU-wide ban on seal products back in 2006, which Mrs McCarthy mentioned, I am delighted that a compromise has now been struck with the Council that does justice to the wishes of this House.
Approximately 900 000 seals meet a gruesome death every year in the name of commercial seal hunting. This is not only gruesome but also totally senseless. As far as the Socialist Group in the European Parliament was concerned, it was clear from the outset that the Commission proposal did not go far enough. The generous derogations in the proposal would have been impossible to monitor given the widespread nature of the hunting over a period of 10 days each year. Monitoring capacities are insufficient, and often the governments concerned are unwilling.
Our group saw it as crucial to substantially curtail the scope for exceptions in the negotiations, and I am delighted with the present result - a trade ban in which this objective has largely been realised. The PSE Group also considers it important to intervene as little as possible in the traditional livelihoods of indigenous peoples. The derogation for the Inuit and other indigenous peoples that forms part of the compromise is in line with the wishes of our group.
Although we cannot oblige non-EU countries to stop this seal hunting, we hope that the trade in seal products will become much less lucrative and the hunting itself will be reduced - and hopefully, in due course, completely stopped. I am delighted with the result achieved, therefore.
Madam President, this final proposal on seal hunting is wholly unacceptable as it grossly interferes with other countries' affairs. Yet these countries play by the rules and all they are trying to achieve is to manage natural resources and provide employment for their people.
This proposal destroys people's lives and their communities in remote regions. It destroys business opportunities on both sides of the Atlantic and seriously harms good relations with important trade and strategic global partners. Furthermore this proposal violates WTO rules.
As Members of Parliament we have a duty to protect people and create an environment for employment opportunities. With this ban we are failing in both areas. Slapping a ban on overpopulated seals is madness and a complete failure of our values. I say to all MEPs: please stop this disaster and vote against this proposal.
(SV) Madam President, I am very pleased indeed that we have finally reached this point. To start with many people said it was impossible, that it could not be done. It could be done. We are now supporting the citizens of Canada who want to stop being ashamed of their country's behaviour on the ice floes.
For thirty years we have attempted to control and to regulate this hunting. This has not been achieved in either Norway or Canada. The rules are not complied with out on the ice. It is time to give up on the idea that it is possible to make this industrial scale commercial slaughter in any way humane.
We have the work of non-governmental organisations to thank for today's decision, and the majority of Europe's citizens who want this ban in place. It is a victory for common sense, it is a victory for humanitarianism, it is a victory for democracy and not least it is a victory for all the seals that will be allowed to grow up without being clubbed and slaughtered simply for the sake of human vanity. I would like to thank all my fellow Members who have made this possible.
(DA) Madam President, I want to say that I find this matter unreasonable, and when I speak now it is solely on behalf of Greenland, which is part of the Kingdom of Denmark. There are a few tiny, remote settlements in the far north with a population of just 10-20 people who live from hunting seals. If we take away their livelihood, they will have no chance of economic survival. Neither can we find them alternative employment. It is hundreds of kilometres to the next settlement, and we should be grateful that they are there, because it enables us to maintain Greenland as part of the Kingdom of Denmark.
The Greenlanders shoot the seals. Who has anything against that? No one! If they are unable to shoot enough seals, then there will be no fish for them to catch. Consequently, what is being done here is a disaster for Greenland. This matter has not been discussed thoroughly enough and no account has been taken of the poor people whose livelihood this will take away without offering them anything else in its place. Treating poor people like this is beneath us.
Madam President, as one of the other co-sponsors of the original written declaration nearly three years ago, which called for this ban, I should like to congratulate everyone who has worked to bring this draft proposal forward. Four hundred and twenty-five Members of this House signed that declaration, reflecting the strength of feeling about the issue, not only among MEPs but also among our constituents.
Today, nearly one million seals are slaughtered annually in commercial seal kills around the world, and when we vote on this package tomorrow we will be helping to end one of the most vile examples of animal cruelty.
I am very glad that compromises, like the proposed labelling system, have been strongly rejected, so that we can fully meet the demands of millions of European citizens.
A positive vote will be a vote for ending cruelty. It will also be a vote and a victory for all of us who have refused to take 'no' for an answer. I well remember many meetings with Commission officials when we were told that a ban would be simply impossible. Well, this just shows that when we can galvanise sufficient political will - and I pay tribute to the NGOs which have helped us to do so - then impossible things become possible, and I am delighted that they do.
Madam President, this has been a difficult debate, often emotional, with the heart ruling the head on many occasions. I have great sympathy with what my colleague Christian Rovsing has just said in terms of the communities he spoke for, but I will be supporting the compromise tomorrow. However, I need an assurance from the Commissioner. Perhaps I could ask a direct question through the chair to the Commissioner.
Commissioner, if the compromise goes through tomorrow, could you assure me that it will still be possible to use seal tissue for medical research and for bioprosthetic purposes, as is currently the practice in parts of the world? For example, great progress has been made in the survival and quality of life of cardiac patients by using the aortic, pulmonary and pericardial tissue of harp seals, the assumption being that they are sustainably hunted or killed and not in a cruel way. I would like assurances on ongoing medical research and bioprosthetic use of products from seals in the context of the compromise.
Madam President, I will also support the compromise but I am not at all sure that we are doing the right thing because the issue at hand is not whether we kill seals or whether the seals are in danger of not surviving: these issues have been cleared up.
The issue is whether they are killed humanely or not. And of course in our daily existence we know there are hundreds of thousands of animals that we are happy to have killed, either to eat them or to use their products in other ways. We are happy to have fish dying after hours of suffering on hooks and in nets and we do not complain about that. So why are we complaining about the seals?
Well, because they are beautiful animals and because watching their blood being spilt on white ice is not very nice. So are we voting and are we deciding with our hearts rather than with our brains and our heads on this? I just wonder.
Member of the Commission. - Madam President, I would like to thank all the speakers in tonight's discussion for their contributions. I am very pleased that it is possible tonight to reach a first-reading agreement on this highly sensitive file.
Since the European Parliament raised this issue about two years ago, the Commission has conducted extensive preparatory work in order to get a full picture of the situation and share it with the general public. Our obligation to take full account of the concerns expressed by European Union citizens, as well as the need to harmonise the internal market, were key issues which needed to be addressed by this legislation.
When the regulation enters into force, citizens can be reassured that seal products derived from commercial hunting activities will no longer be found on the European Union market.
The Inuit exemption will ensure that the interests of Inuit and other indigenous communities traditionally engaged in the hunting of seals will not be adversely affected.
Regarding the issue that Mrs Doyle referred to, this will be dealt with in the implementing measures.
In conclusion, I believe that, by adopting this regulation, we will contribute to raising awareness and to upholding high standards of animal welfare in the European Union.
I would, therefore, like to stress again the importance of reaching first-reading agreement on an issue which is so important to European Union citizens. I therefore urge you to support the compromise package in full, without amendments, to ensure a first-reading agreement.
Once again, I would like to thank the rapporteur, Ms Wallis, and Ms Brepoels and all those who worked towards reaching the compromise agreement.
rapporteur. - Madam President, I think the debate tonight well illustrates the difficulty of this issue, and it also illustrates, therefore, how wonderful it is that we have been able to reach some form of compromise. As with all compromises, somebody or everybody will perhaps be a little disappointed by something or other.
I guess what I wanted to emphasise is what we have tried to say throughout our negotiations: that what we have dealt with is what the internal market can deal with, and that is the trade. We cannot deal with the hunting from here, not the hunting that occurs in third countries. It has been difficult; many of us still have questions about how things will be implemented and, Commissioner, I am grateful for the reassurance you have given with regard to how the indigenous communities will be dealt with: that will be something which will be important to many and something that we will have to watch very carefully.
I think many of us still have concerns about the legality - and there has been much spoken about this either at WTO level or within our own internal market rules. Suffice it to say at this moment that I would just wish to say thank you to the lawyers of all three institutions who have worked to get us where we are today. I suspect they will have more work to do in the future but that, as I have said, is for another day.
So there we are: we will see what the vote brings tomorrow. I believe that it is a compromise that is worthy of our support, a compromise that honours the original written declaration and honours the views of European citizens. I hope that they will not be disappointed if they see that this does, in any way, infringe the rights of others elsewhere. It is that that has bothered me throughout the most, and I hope that you will do your best, Commissioner, to make sure that those small and fragile communities are protected.
The debate is closed.
The vote will take place on Tuesday 5 May 2009.
Written statements (Rule 142)
Ladies and gentlemen, I endorse the Wallis report. I endorse the draft regulation which has been agreed with the Member States, on the grounds of which a ban on the trade in seal products will be introduced. I think that exceptions should be possible only after conditions have been met on the methods used to kill the seals. We should not ban the hunts traditionally conducted by Inuit communities.
Thanks to the regulation, trade in seal products will be conducted under uniform conditions across the EU. The regulation has been supported by many EU citizens, who are sensitive to the issue of animal welfare. We all know that seals are often killed under conditions in which the animals, which are mammals and capable of sensation, experience terrible pain and suffering. Now we have the opportunity to end that suffering. Let us do this. The ban will mean that goods made from the meat, fat and skins of seals, such as bags, shoes, hats and gloves, will disappear from the common market. Marketing of some pharmaceutical products made from seals, such as dietary supplements, will not be allowed. Thank you very much.
in writing. - (FI) It is understandable that the EU should try to make goodwill gestures towards its citizens prior to the elections, but this time the Commission is treading on thin ice. If Europe attempts to ban or restrict the traditions of other democratic countries, goodwill might just come back later and slap it in the face. I await the day when the United States of America or Australia wake up to the fact that there is bullfighting in Spain and elk hunting in Finland.
Each year in my country, Finland, fishermen catch a few hundred seals, because the seal population has soared and will soon threaten fish stocks in the Baltic Sea. The compromise reached with the Council means that fishermen can carry on as before as long as they do not make a profit. It is a principle of mine not to support laws compliance with which cannot be monitored, but the compromise is definitely an improvement on the result of the Committee's vote.